Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1, 9, and 16.  All other claims are dependent on these independent claims.  This application is subject to a terminal disclaimer.	
	Claims 1, 9, and 16 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:

	“...each of the one or more electronic user transactions associated with at least one unique user identifier and at least one unique item identifier identifying an item described in the received item data to be placed in a virtual closet and rented according to a subscription...initiating one or more microservices to fulfill the one or more item operations requests to initiate shipping of the item to the user at a physical address according to the subscription…”



Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2018/0218433 A1 to Penner et al. (“Penner”): Penner discloses a method and system for fashion recommendation that includes a virtual closet (Fig. 1, “112”) and machine learning (Fig. 1, “132”).  However, Penner does not teach the combination of elements identified above.
(ii) US 2008/0201244 A1 (“Johnson”): Johnson discloses a method and system for the rental of apparel items from a virtual closet [0011].  However, Johnson does not teach the combination of elements identified above.
(iii) “What is Microservices?” by Tom Huston (“Huston”):  Huston discloses a general overview of microservice architecture.  However, Huston does not teach the combination of elements identified above.
(iv) “Closet Couture gives you a virtual closet with real clothes” by Josh Lowensohn (“Lowensohn”):  Lowensohn discloses a website that allows users to select articles of clothing from a virtual closet and place them on a mannequin.  However, Lowensohn does not teach the combination of elements identified above.





Conclusion                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 




/NAEEM U HAQ/Primary Examiner, Art Unit 3625